Citation Nr: 1436695	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-00 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980 and from September 1981 to August 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDING OF FACT

A cervical spine disorder is not shown to be related to the Veteran's military service or to any incident therein.  


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Here, the Veteran was provided complete notice as to the elements for claim substantiation and respective evidence gathering duties by a letter mailed in August 2005, prior to the RO's initial adjudication of the claim.  By letter in May 2008 he was informed of how effective dates and disability ratings were assigned.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The pertinent service and post-service treatment records have been obtained.  A VA examination has been conducted and the adequacy of the examination and medical opinion obtained has not been challenged.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Service connection may be established for disability for injury or disease which was incurred, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Moreover, in the case of osteoarthritis, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records show that in February 1978, the Veteran complained of swelling of the right side of his neck of 2 days duration, with pain in that area.  On examination there was slight swelling and limited range of motion.  The Veteran was provided pain medication and instructed to apply heat.  In November 1981, the Veteran had a muscle spasm of the right shoulder, but an examination revealed good active range of motion of that shoulder and the neck.  The assessment was that the muscular spasm had resolved.  The Veteran was treated for a cervical muscle strain in May 15, 1983, after falling from a ladder.  He complained of stiffness and pain, with tightness on the left side of the neck, radiating to the right side.  The impression was a cervical muscle strain, and was assigned to limited duty for 24 hours.  When followed-up the next day, the Veteran still had limited neck motion, but no radiation of pain.  Slight muscle tightness on the left side of the neck was shown.  The assessment was a muscle strain, for which the Veteran was provided pain medication and limited duty for two days.  

Subsequent to service discharge, the first medical records pertaining to the Veteran's neck consists of VA treatment records in July 2002, when the Veteran denied having had a neck injury.  In 2004 the Veteran was admitted into a VA domiciliary.  Records show that in October 2004 he was in a vehicular accident, in which he sustained bruising, but no serious injuries.  VA cervical spine x-rays in May 2005 reveal cervical osteoarthritis, with severe spondylosis and large posterior bony ridges at the C4-C5 level.  A May 2005 magnetic resonance imaging scan reveals degenerative disc disease throughout the cervical spine.   

VA outpatient treatment records show that in May 2007, the Veteran reported that for the last 10 days he had pain from his neck down to his left hand, with associated tingling.  In December 2007, the Veteran complained of chronic left upper extremity pain and cervical spine degeneration.  

The clinical evidence shows that during military service the Veteran had complaints of neck pain, which examiners found were muscular in nature.  His last complaint and treatment during service was in 1983 two years prior to his discharge from his last period of military service, with no complaints from 1983 to 1985, and his service separation examination negative for any spine abnormality.  Thereafter, there is no clinical evidence, not even evidence of complaints of neck symptoms, until 2004 following an injury in a vehicular accident, after which in 2005, x-rays and a magnetic resonance imaging found osteoarthritis and degenerative disc disease.   

To the extent that the Veteran asserts that he may have had continuous neck symptoms since service, it must be noted that the July 1985 examination for separation from the Veteran's last period of service was negative.  This must be given significant probative value because "[t]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones."  Curry v. Brown, 7 Vet. App. 59, 64 (1994).  

Moreover, such a history of continuous symptoms is refuted by the July 2002 clinical record showing that the Veteran denied ever having had a neck injury.  Also, when treated following his postservice vehicular accident in 2004, he then had an opportunity to relate having had continuous symptoms of neck disability since service but did not do so.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) and Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding that the absence of contemporaneous clinical evidence, standing alone, may not be considered substantive negative evidence unless there are circumstance in which favorable evidence would reasonably have been created and, then, such evidence of a prolonged period without medical complaint can be considered).  This diminishes any credibility as to a history of continuous symptoms of neck pathology since service.  

Moreover, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran's statements are not competent evidence to address the cause and etiology of the current arthritis or degenerative disc disease.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (finding that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation).  Also, the Veteran has not reported being told by any medical personnel at any time that his current neck disability is related in any way to his military service, nor is there an opinion from any medical source to this effect.  Id.   

The matter of the etiology of the Veteran's current arthritis and degenerative disc disease has been medical addressed by the recent VA examiner.  The examiner's medical opinion, which is unrebutted, is that it is "less likely than not" that the current spine disability is related to the Veteran's military service.  In setting forth a rationale the examiner addressed the treatment during service for acute but not chronic neck symptoms and determined that the current cervical disability was due to the aging process.  Again, the Board must emphasis that this medical opinion stands alone and is unrebutted.  

Accordingly, the Board must conclude that the preponderance of the evidence is against this claim.  The benefit-of-the-doubt rule accordingly does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disorder is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


